Loreto, J.
This motion by the plaintiff to vacate the decision of the court entered on.March 12,1946, and the judgment thereon entered on March 18, 1946, is denied.
The contention made that the decision is void because it was rendered after the time prescribed by the New York City Municipal Court Code (§ 119; L. 1915, ch. 279), is without merit. At the conclusion of the trial on February 20, 1946,. the attorneys for the respective parties asked in open court for time to submit briefs; the defendant’s attorney asked to February 25th, and the plaintiff’s attorney asked to February 26th to reply if he saw fit to do so.' Taking this as a stipulation entered into by the attorneys for the respective parties in open court, the court accordingly marked the papers, following an entry as to the *20disposition of motions, as follows: “ D. R. [meaning Decision Reserved] Defendant’s Brief 2/25, Plaintiff’s Reply 2/26.” The decision was therefore rendered within fourteen days of the time allowed on request of counsel and entered upon the record for the final submission of briefs. (See Hill v. Hill, 50 Misc. 654; City Button Works v. Cohn, 52 Misc. 112.) Therefore, it becomes unnecessary to determine whether there was a further extension of time allowed by oral agreement made between the attorneys and the validity of any such oral agreement.